
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 210
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 9, 2009
			Received
		
		CONCURRENT RESOLUTION
		Providing for a conditional adjournment of
		  the House of Representatives and a conditional recess or adjournment of the
		  Senate.
	
	
		That when the House adjourns on any
			 legislative day from Friday, November 6, 2009, through Tuesday, November 10,
			 2009, on a motion offered pursuant to this concurrent resolution by its
			 Majority Leader or his designee, it stand adjourned until 2 p.m. on Monday,
			 November 16, 2009, or until the time of any reassembly pursuant to section 2 of
			 this concurrent resolution, whichever occurs first; and that when the Senate
			 recesses or adjourns on any day from Friday, November 6, 2009, through Tuesday,
			 November 10, 2009, on a motion offered pursuant to this concurrent resolution
			 by its Majority Leader or his designee, it stand recessed or adjourned until
			 noon on Monday, November 16, 2009, or such other time on that day as may be
			 specified in the motion to recess or adjourn, or until the time of any
			 reassembly pursuant to section 2 of this concurrent resolution, whichever
			 occurs first.
		2.The Speaker of the House and the Majority
			 Leader of the Senate, or their respective designees, acting jointly after
			 consultation with the Minority Leader of the House and the Minority Leader of
			 the Senate, shall notify the Members of the House and the Senate, respectively,
			 to reassemble at such place and time as they may designate if, in their
			 opinion, the public interest shall warrant it.
		
	
		
			Passed the House of
			 Representatives November 6, 2009.
			Lorraine C. Miller,
			Clerk
		
	
